                   Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 1 of 7



1

2

3

4                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
5                                         AT SEATTLE
6

7
                                                      )
8    ROBERT ANLAUF, individually                      )
                                                      )    Civil Cause No.
9           Plaintiff,                                )
                           v.                         )
10                                                    )    COMPLAINT
     UNITED STATES POSTAL SERVICE;                    )
11   CYNTHIA KAY MCDONNELL and JOHN                   )
     DOE MCDONNELL, individually, and the             )
12
     marital community comprised thereof; and         )
     JOHN/JANE DOES 1-50,                             )
13
                                                      )
14          Defendants.                               )
                                                      )
15

16          COMES NOW the Plaintiffs, above named, by and through their attorneys of record,

17   and for cause of action against the above-named defendants, alleges as follows:

18
                                               I. PARTIES
19
            1.1     Plaintiff Robert Anlauf was at all time relevant to this action a resident of
20
     Albany, Oregon.
21
             1.2    Defendants Cynthia Kay McDonnell and John Doe McDonnell, on
22

23   information and belief are residents of Roy, Pierce County, Washington and are believed to

24
     have resided in Roy, Pierce County, Washington at all times relevant and material to this
25
     Complaint.

      COMPLAINT - 1                                                                  PHILLIPS LAW FIRM
                                                                                17410 133rd Avenue NE, Suite 301
                                                                                     Woodinville, WA 98072
                                                                                   Telephone: (425) 482-1111
                                                                                    Facsimile: (425) 482-6653
                  Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 2 of 7



1           1.3     Defendants Cynthia Kay McDonnell and John Doe McDonnell are spouses
2
     and comprise a marital community believed to be residing in Pierce County, Washington. All
3
     acts of these Defendants complained of herein were done both individually and for the benefit
4

5
     of the marital community.

6           1.4     Defendant Cynthia Kay McDonnell was at all times relevant to this action an

7    employee of Defendant United States Postal Service.

8
            1.5     Defendant United States Postal Service at all times relevant to this action,
9
     employed Defendant McDonnel within the territorial jurisdiction and venue of the above-
10
     captioned District Court, who acted on behalf of the United State Postal Service.
11
            AS TO DEFENDANTS John Does 1-10:
12
            1.6     Plaintiff alleges there may be persons or entities whose identity is currently not
13
     known and who bear responsibility for the damages suffered by the Plaintiff. When the identity
14
     of such persons becomes known, these pleadings will be amended to reflect their true identity.
15

16                                 II. JURISDICTION AND VENUE

17
            2.1     This action is brought pursuant to the authority of the Federal Tort Claims Act,
18
     Title 28 §2671, et seq. and Title 28, §1346(b) of the United States Code.
19
            2.2     Pursuant to 28 USC §2672 and 2675(a) Plaintiffs filed and presented
20
     administratively a claim for damages on standard form 95 the United State Postal Service more
21
     than six months prior to filing this action. The United States Postal Service has failed to resolve
22
     this claim. Thus, the option to file suit has now accrued and this action has been commenced with
23
     the time limits established by the Federal Tort Claims Act.
24

25


      COMPLAINT - 2                                                                   PHILLIPS LAW FIRM
                                                                                 17410 133rd Avenue NE, Suite 301
                                                                                      Woodinville, WA 98072
                                                                                    Telephone: (425) 482-1111
                                                                                     Facsimile: (425) 482-6653
                   Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 3 of 7



1            2.3    Plaintiffs have complied with all procedures as required by the Federal Tort
2    Claim Act, Title 28 §2671, et seq. and Title 28, §1346(b) of the United States Code, and this
3    matter is ripe for filing.
4
            2.4      Venue is proper in the above-captioned District Court pursuant to 28 USC §
5
     1391(e) due to the acts and omissions of employees of defendant described below in the above-
6
     captioned judicial district.
7
             2.5     The United States Postal Service was provided with adequate service of process
8

9
     within the applicable statute of limitation period.

10           2.6 The United States Postal Service may be provided with service of process in

11   accordance with the Federal Rules of Civil Procedure by serving a copy of the Summons and

12   Complaint to the United States Postal Service Inspector General office located at 34301 9th

13   Avenue S., Suite 242, Federal Way, WA 98003.

14
             2.7. This court has supplemental jurisdiction over all other claims asserted in this action
15
     against Cynthia Kay McDonnel and Jane/John McDonnel under 28 U.S.C. § 1367(a) because
16
     they are so related to the claim asserted against the United States Postal Service that they form
17
     part of the same case or controversy under Article III of the United States Constitution and
18
     other applicable law.
19
                                                III. FACTS
20
             3.1 On November 21, 2017, on or near 11th Avenue and 10th Avenue, in Tacoma,
21
     Washington, the defendant, Cynthia Kay McDonnell was operating a motor vehicle owned by
22
     the defendant, United States Postal Service, with the express consent and permission of the
23
     United States of America.
24

25


      COMPLAINT - 3                                                                  PHILLIPS LAW FIRM
                                                                                17410 133rd Avenue NE, Suite 301
                                                                                     Woodinville, WA 98072
                                                                                   Telephone: (425) 482-1111
                                                                                    Facsimile: (425) 482-6653
                    Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 4 of 7



1            3.2     At the time and place above mentioned, Defendant McDonnell was regularly in
2    the service and employ of the United States Postal Service and was acting within the scope of
3    her employment.
4
             3.3     On or about Nov. 21, 2017, Plaintiff Robert Anlauf was walking across the street
5
     in Tacoma, Pierce County, when Defendant’s vehicle failed to yield and collided with the
6
     Plaintiff, striking him from behind, and thereby causing injuries to the Plaintiff. At the time of
7
     the collision, Defendant Cynthia Mcdonnell was driving her vehicle while under the course and
8
     scope of her employment/agency with her employer/principal Defendant United States Postal
9
     Service.
10
             3.4     On or about April 30, 2018, Plaintiff Anlauf filed a tort claim with the United
11
     States Postal Service in St. Louis, Missouri and the statute of limitation was tolled.
12

13
             3.5     On or about May 9, 2018, USPS acknowledged receipt of Federal Tort Form

14
     (SF-95)

15           3.6     On August 14, 2018, United States Postal Service acknowledge receipt for

16   Federal Tort Form (SF-95) in a phone conversation with USPS Attorney Kyle Harbaugh.

17
             3.7     In September 2019, Plaintiff provided requested supplemental materials to
18
     USPS.
19
             3.8     In October 2019, Plaintiff provided additional requested supplemental material
20
     to United States Postal Service.
21
             3.9     In August 2020, Plaintiff again provided additional supplemental materials to
22
     USPS attorneys.
23

24           3.10    As of filing, Plaintiff has not received a final determination from USPS.

25


      COMPLAINT - 4                                                                  PHILLIPS LAW FIRM
                                                                                17410 133rd Avenue NE, Suite 301
                                                                                     Woodinville, WA 98072
                                                                                   Telephone: (425) 482-1111
                                                                                    Facsimile: (425) 482-6653
                   Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 5 of 7



1           3.11    This suit was duly commenced at least six months after Plaintiff filed the Federal
2    tort claim form (SF-95) without the agency issuing a final decision.
3
                                            IV. NEGLIGENCE
4
            4.1     Duty: Defendants, thought common law, statute, regulation, and/or ordinance
5
     owed Plaintiff a duty to drive attentively, keep a careful lookout, and to otherwise exercise
6
     ordinary and reasonable care while operating a vehicle within the State of Washington. This
7
     duty included a duty to obey all relevant rules of the road pursuant to RCW 46.61 et. seq.
8

9
            4.2     Breach: Defendants breached duties as set forth.

10          4.3     Proximate Cause: As a direct and proximate cause of Defendant’s breach of

11   duties as set forth, Plaintiff Robert Anlauf has suffered personal injuries.

12
            4.4     Defendant Cynthia Mcdonnell, at all material times hereto, was an employee
13
     and/or agent of Defendant United States Postal Service, and all acts or omissions by Defendant
14
     Cynthia Mcdonnell were done within the course and scope of her employment/agency with
15
     Defendant United States Postal Service, and for the benefit of Defendant United States Postal
16
     Service. Therefore, Defendant United States Postal Service is liable for Defendant Cynthia
17
     Mcdonnell’s negligent acts or omissions as her employer/principal and under respondeat
18
     superior.
19
                                               V. DAMAGES
20
            5.1     As a direct and proximate result of the negligence alleged herein, Plaintiff has
21
     suffered severe physical injuries and Plaintiff is entitled to fair and reasonable compensation.
22

23          5.2     As a direct result of the negligence alleged herein, Plaintiff has incurred and will

24   continue to incur medical expenses and other out-of-pocket expenses and Plaintiff is entitled to

25   fair and reasonable compensation.


      COMPLAINT - 5                                                                      PHILLIPS LAW FIRM
                                                                                    17410 133rd Avenue NE, Suite 301
                                                                                         Woodinville, WA 98072
                                                                                       Telephone: (425) 482-1111
                                                                                        Facsimile: (425) 482-6653
                   Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 6 of 7



1           5.3     As a direct and proximate result of the negligence alleged herein, Plaintiff has
2    incurred property damage, and has, and may continue to, incur loss of use and diminished value
3    of said property and Plaintiff is entitled to fair and reasonable compensation.
4
            5.4     As a direct and proximate result of the negligence alleged herein, Plaintiff has
5
     suffered and will continue to suffer physical pain and suffering and Plaintiff is entitled to fair
6
     and reasonable compensation.
7
            5.5     As a direct and proximate result of the negligence alleged herein, Plaintiff has
8
     suffered mental and emotional distress, loss of enjoyment of life, past and future disability,
9
     permanency of injury and Plaintiff is entitled to fair and reasonable compensation.
10

11
            5.6     As a direct and proximate result of the negligence alleged herein, Plaintiff has

12
     sustained past wage loss and loss of future earning capacity.

13          5.7     Plaintiff is entitled to reasonable attorney fees.

14
            5.8     Plaintiff is entitled to prejudgment interest of all medical and other out-of-pocket
15
     expenses directly and proximately caused by the negligence alleged in this complaint.
16
            5.9     Plaintiff is entitled to costs and disbursements herein.
17

18

19                                      VI. RELIEF REQUESTED

20          6.1     Special Damages for Plaintiff in such amounts as are proven at trial.
21
            6.2     General Damages for Plaintiff in such amounts as are proven at trial.
22
            6.3     Costs including reasonable attorney’s fees for Plaintiff as are proven at trial.
23
            6.4     Prejudgment Interest on all liquidated damages.
24

25


      COMPLAINT - 6                                                                   PHILLIPS LAW FIRM
                                                                                 17410 133rd Avenue NE, Suite 301
                                                                                      Woodinville, WA 98072
                                                                                    Telephone: (425) 482-1111
                                                                                     Facsimile: (425) 482-6653
                    Case 3:20-cv-06107 Document 1 Filed 11/11/20 Page 7 of 7



1            6.5      For such other and further relief as the court deems just, equitable and proper for
2    Plaintiff at the time of trial.
3

4

5
                11th day of November 2020.
     DATED THIS ____
6
                                                    PHILLIPS LAW FIRM
7
                                                    __________________________
8
                                                    Douglas T. Weinmaster, WSBA #28225
9                                                   Attorneys for Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


      COMPLAINT - 7                                                                   PHILLIPS LAW FIRM
                                                                                 17410 133rd Avenue NE, Suite 301
                                                                                      Woodinville, WA 98072
                                                                                    Telephone: (425) 482-1111
                                                                                     Facsimile: (425) 482-6653
